Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	 This office action is in response to application filed 02/03/2021 in which claim 1 is allowed.

Allowable Subject Matter
3. 	The following is an examiner’s statement of reasons for allowance: 
 	A method for decoding a bitstream by setting a size of the palette table predictor, specifying a number of entries of the palette table predictor, equal to 0 at the start of each of the plurality of tiles. Synchronizing the size of the palette table predictor of a current coding tree block with a size of the previous palette table of a previous coding tree block above the current coding tree block in a case that a coding tree unit is not a first coding tree unit in each of the plurality of tiles, the current coding tree block is located on left end of the each of the plurality of tiles, and the previous coding tree block is available and  in a case that the previous coding tree block is not available, initializing context variables.
 	Allowable limitations in combination with other claim limitations are not taught by the prior arts of record: Sun et al. (US 9,788,004 B2), Lai et al. (US 2017/0026641 A1), and Lai et al. (US 2017/0257630 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922.  The examiner can normally be reached on Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.